the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
P.3d 1164, 1166 (2005).
            The Supreme Court has recognized that defense counsel has a
duty to communicate formal plea offers and that to demonstrate prejudice
a defendant must show a reasonable probability that he would have
accepted the more favorable plea but for counsel's deficient performance
and that the plea would have been entered without the State canceling it
or the district court refusing to accept it.    Missouri v. Frye, 566 U.S. ,
132 S. Ct. 1399, 1409 (2012). After conducting an evidentiary hearing, the
district court found counsel's testimony credible, concluding, based on that
testimony, that counsel conveyed the subject offer to appellant and that
appellant declined the offer and proceeded with the preliminary hearing.
Because the district court's factual findings are supported by the record
and its legal conclusions are sound, we conclude that appellant's post-
conviction petition was properly denied. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.'




                          Gibbons



                                               Saitta

      'Despite counsel's verification that the fast track response complies
with the formatting requirements of NRAP 32(a)(4), the fast track
response does not comply because it is not double spaced. See NRAP
3C(h)(1). We caution respondent's counsel that future failure to comply
with the Nevada Rules of Appellate Procedure when filing briefs with this
court may result in the imposition of sanctions. See NRAP 3C(n); NRAP
28.2(b).



                                       2
                cc:   Hon. Michelle Leavitt, District Judge
                      Nguyen & Lay
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    3
(0) I 947A